Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a Non-Final Office Action in responses to Applicant’s response to Patent Application field 10/23/2020 in light of the preliminary amendments filed 10/23/2020; is a continuation of 15583546, filed 05/01/2017, now U.S. Patent #10817146; 15583546 is a continuation of 14172478, filed 02/04/2014 ,now U.S. Patent #9639245; 14172478 is a continuation of 13034426, filed 02/24/2011 ,now U.S. Patent #8650147, 13034426 is a continuation of 12412116, filed 03/26/2009 ,now U.S. Patent #7899774; 12412116 is a continuation of 11305610, filed 12/16/2005 ,now U.S. Patent #7512579; 11305610 Claims Priority from Provisional Application 60637200, filed 12/17/2004. Claim(s) 21-41 are pending. Claim(s) 21, 28 and 35 are independent claims. Claim(s) 1-20 are cancelled. Claim(s) 21-41 are new.
It is noted “Terminal Disclaimer” have been filed/approved in all the continuation applications.






       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-21 of U.S. Patent 10,81,146 B2 issued 10/27/2020 to Patent  Application 15/583,546 filed 05/01/2017 (hereinafter, “Patent ‘146”).

  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method for interactively delivering the expert/kill assistance to customer remote location and type of assistance needed.....
Thus they are both exhibiting similar method for in the field of a document naming convention …

Please noted: A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 



The Claims are comparing as following:
Claim(s) 21-41 of current application and the Patent ‘146 are compared as follows, 
  Current Application
Patent ‘146

Claim(s) 21-41
 
Claim(s) 1-21
An interactive expert server system configured to facilitate establishing an interactive network communications-based session between a customer node and one of a set of expert nodes, based upon a type of needed expertise indicated by an interactive expert session request issued from the customer node, the interactive expert server system comprising: a processor; and a non-transitory computer-readable medium including computer executable instructions that, when executed by the processor, facilitate carrying out a method comprising: 

receiving a request, from the customer node, associated with a current location;


applying the current location to a mapping information to identify an assistance type, wherein the assistance type is associated with one or more of the set of expert nodes; and

pairing the interactive expert session request from the customer node with an available expert node of the set of expert nodes in accordance with the assistance type;

 

An interactive expert server system configured to facilitate establishing an interactive network communications-based session between a customer node and one of a set of expert nodes, based upon a type of needed expertise indicated by an interactive expert session request issued from the customer node, the interactive expert server system comprising: a processor; and a non-transitory computer-readable medium including computer executable instructions that, when executed by the processor, facilitate carrying out a method comprising: 

receiving a request from the customer node, wherein the request is associated with a current location; 

applying the current location to a mapping information to identify a type of expertise, associated with one or more of the set of expert nodes; 


pairing the interactive expert session request from the customer node with an available expert node of the set of expert nodes, wherein the pairing is based, at least in-part, upon the type of expertise identified during the applying, and



 


Claims 2-21



Accordingly, it would have been obvious to one having ordinary skill in the art the current patent application in the BRI [Broadest Reasonable interpretation] is a broader version of interactively delivering the expert/kill assistance to customer remote location and type of assistance needed.....of patent ‘146 without the more specific steps said ...the limitation said connection between the requesting customer node and the available expert node....Thus in the BRI, they are not patentably distinct from each other because they are both exhibiting similar method for interactively delivering the expert/kill assistance to customer remote location and type of assistance needed.....










Allowable Subject Matter
Claim(s) 21-41 objected to as being dependent upon a rejected base claim, but would be allowable if filling “Terminal Disclaimer” to remedy the nonstatutory double patenting rejection as recited herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wu et al., (“US 7,023,979 B1” –issued 04/04/2006- filed 03/07/2003, describing an intelligent telephone routing system for automatically routing  call to a best matched skills agent...[C3 lines 29-40 and 60-67...]

Lin  (“US 20030055728 A1” filed 09/17/2002, describing customer relationship management (CRM) programs; that includes an online goods and services provider (GSP) selling goods or services to an online customer through the network system... provides a virtual direct communication between the customer and the selected CRMC service provider for the customer to arrange with the CRMC service provider to perform the CRMC program and transfer a set of program-related CRMC vouchers over the network the CRMC service provider [Para(s) 3, 7 and 13...]


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177